Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is in response to papers filed January 19, 2021.  Claims 1 and 21 have been amended.  Claims 2, 4-6, 11-12, 14, 18, 20, 22-24, 28-29, 31, and 33-37 have been cancelled.   No claim has been newly added.  Claims 30 and 32 have been withdrawn for the reason of record.  Accordingly, claims 1, 3, 7-10, 13, 15-17, 19, 21, and 25-27 are under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 02/12/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Withdrawn Claim Rejections - under AIA  35 U.S.C. 102 or 103 
The rejection of claims 1, 3, 7, and 25-27 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 based upon  Pruzanski et al (“Pruzanski”, US 20140148428 A1, published May 29, 2014) is hereby withdrawn in view of amendments dated 01/19/21.

Applicant’s amendments dated 01/19/2021 necessitate the new grounds of rejection set forth below.

Claim Rejections - under AIA  35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3, 7, 21, and 25-27 are rejected under 35 U.S.C. 103(a) as obvious over Pruzanski et al (“Pruzanski”, US 20140148428 A1, published May 29, 2014) in view of Tsue et al (“Tsue”, non-patent literature, Evaluation of HPC-SSL-SFP; pp. 1-4; October 12, 2011). 
The claims embrace an oral preparation, comprising obeticholic acid or a pharmacologically acceptable salt thereof, (i) a water-soluble excipient, wherein the water-soluble excipient is a sugar or a sugar alcohol; (ii) a disintegrating agent, wherein the disintegrating agent is selected from any one or more of a starch, sodium croscarmellose, carmellose, low-substituted hydroxypropyl cellulose, and crospovidone; and (iii) a water-soluble polymer binder; wherein the water-soluble polymer binder is a polyvinyl alcohol-based resin.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
The term “a polyvinyl alcohol-based resin” is given the broadest reasonable interpretation based on the disclosure and dependent claim 21.  Thus, prior art that teaches a polyvinyl alcohol, polyvinyl alcohol derivative, or polyvinyl alcohol copolymer read on the limitation of the polyvinyl alcohol-based resin. 
Pruzanski is directed to methods of treating or alleviating a symptom of a pulmonary disease or condition, by using a compound of formula A:

    PNG
    media_image1.png
    150
    259
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof (abstract).  
 Pruzanski teaches that obeticholic acid is one of the preferred compounds ([0093-94] and claims 6-7 of Pruzanski, the same compound as the instant claims 1 and 26).  Pruzanski also teaches that a compound of the invention may be administered as a pharmaceutical composition, dosage forms include oral administration including tablets, capsules, etc. ([0137], read on the preamble of oral preparation in the instant claim 1, the limitations of tablet in the instant claim 27).  Pruzanski further teaches that a tablet or capsule comprising a safe and effective amount of a compound of the invention and a diluent or filler; suitable diluents and fillers are sugar or sugar alcohols including lactose, sucrose, dextrose, mannitol, sorbitol, starch including corn starch, potato starch, and pre-gelatinized starch (implying fully or partly pre-gelatinized), cellulose and microcrystalline cellulose, etc.; the oral solid dosage form may further comprise a binder. Suitable binders include starch, povidone, and cellulose and its derivatives (e.g. microcrystalline cellulose); the oral solid dosage form may further comprise a disintegrant. Suitable disintegrants include crospovidone, sodium starch glycolate, croscarmelose, alginic acid, and sodium carboxymethyl cellulose (i.e. carmellose); the oral solid dosage form may further comprise a lubricant. Suitable lubricants include stearic acid, magnesium stearate, calcium stearate, and talc ([0143], read on the limitations of the instant claims 3, and 7-8). 
While teaching starch, pre-gelatinized starch, Pruzanski does not expressly teach polyvinyl alcohol-based resin as claims.  Thus deficiency is cured by Tsue.       
polyvinyl pyrrolidone-polyvinyl alcohol (PVP-PVA, the seventh entry in tablet formulations on page 1, read on the limitation of polyvinyl alcohol-based resin in the instant claim 1 and the limitation of polyvinyl alcohol copolymer in the instant claim 21).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose polyvinyl alcohol-based resin taught by Tsue as the particular binder to be incorporated into tablets of Pruzanski.  A person of ordinary skill would have been motived to do so because Tsue has taught that PVP-PVA has moderate hardness and the best disintegration time (see table of Disintegration Time on page 3).  Thus, in view of the teachings Pruzanski and Tsue, there would have been a reasonable expectation that an oral preparation comprising obeticholic acid and PVP-PVA could be successfully prepared to improve disintegration.  
As to lactose and mannitol are water-soluble excipients in claim 1, 3; and starch or  pre-gelatinized starch as a disintegrating agent in claims 1, 7-8, although, Pruzanski uses starch or  pre-gelatinized starch as a diluent or filler instead of as a disintegrating agent, the difference is considered property or function of a specific compound, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As to a type of pre-gelatinized starch in claims 7-8, it is known that partly pre-gelatinized starch (e.g. Starch 1500® ) has comparable and fast disintegration times, independent of the compression pressure used (implying a reasonable expectation of success).  Thus, it would have been obvious to choose between a pre-gelatinized starch and partly pre-gelatinized starch, depending on the desired effect. 
As to obeticholic acid or pharmacologically acceptable salt thereof, an amorphous form in claim 25, it is believed that different forms of obeticholic acid are known, for example, WO 2013192097 A1 (published December 27, 2013, submitted by applicant dated08/30/19). It would have been obvious to choose a particular form of obeticholic acid depending on the desired physical properties, absent evidence to the contrary. 
Claims 9-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as obvious over Pruzanski et al (“Pruzanski”, US 20140148428 A1, published May 29, 2014) and Sakuma et al (“Sakuma”, US 20130203723 A1, published August 8, 2013).
The teachings of text of Pruzanski have been discussed as applied to claims 1, 3, 7-8, and 25-27.  While teaching starch, crospovidone, croscarmelose, Pruzanski does not expressly teaches more than one disintegrating agents nor low substituted hydroxypropyl cellulose as disintegrating agent (claim 16).  These deficiencies are cured by Sakuma.
Sakuma is directed to preparation for improving solubility of poorly soluble drug (title).  Sakuma teaches that an "excipient" may be a mixture of two or more types. More specifically, examples of the water soluble excipient include grape sugar, fruit sugar, lactose, sucrose, D-mannitol, erythritol, etc. ([0127], read on the limitations of the instant claims 2-3).  Sakuma recognizes that conventional croscarmellose calcium or low substituted hydroxypropyl cellulose one or more selected from the group consisting of low substituted hydroxypropyl cellulose, carmellose calcium, crospovidone, and carboxymethyl starch sodium ([0040], read on the limitations of the instant claims 10, 13, 15-17, and 19).   Sakuma indicates that a "binder" may be a mixture of two or more types. Specifically, examples include a cellulosic, e.g. hydroxypropyl cellulose; carmellose; carmellose sodium; croscarmellose sodium, polyvinyl pyrrolidone, hydroxypropyl starch, carboxymethyl starch sodium and others, and preferably a cellulosic and/or polyvinyl pyrrolidone ([0122] and [0123]).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose two different types of disintegrating agents taught by Sakuma to be incorporated into oral composition of Pruzanski.  A person of ordinary skill would have been motived to do so because Sakuma has taught that conventional croscarmellose calcium or low substituted hydroxypropyl cellulose alone cannot exhibit sufficient disintegration. Both ursodeoxycholic acid and obeticholic acid are agonists for FXR (the same class of drug). Considering the chemical structure similarity between ursodeoxycholic acid  and obeticholic acid (both are acids), it would have been obvious to a person having ordinary skill in the art to choose two different types of disintegrating agents to be incorporated into oral composition of Pruzanski to improve the dissolution of a sparingly soluble drug.  Thus, in view of the teachings Pruzanski and Sakuma, there would have been a reasonable expectation that an oral preparation comprising obeticholic acid and two different types of disintegrating agents could be successfully prepared to improve disintegration.  


Response to arguments
Applicant's arguments filed 01/19/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Applicant argues (page 2/3 of the remarks) that Tsue teaches away from using PVP-PVA as a binder.  Applicant also argues that the Examiner has failed to show that the skilled artisan could have in any way expected to achieve a pharmaceutical formulation which possess a fast dissolution, such as the instant invention.
In response to applicant’s arguments, first, applicant’s statement that it (i.e. PVP-PVA) is one of the worst binders is not accurate.  Tsue recommended HPC-SSL-SFP based on its hardness (the hardest), not the shortest disintegration time.  HPC-SSL-SFP is the most friability and moderate disintegration based on the data of Tsue.  Again, one of the ordinary skilled in the art would choose a binder having a balanced properties that best fit s/he goal.  Thus, Tsue recommended HPC-SSL-SFP based on the overall performance. 
Second, other many parameters including the amount of binder (e.g. 3-7% of HPC-SSL-SFP on page 2 of T), the process method, e.g. direct compression vs. wet granulation (1st paragraph) as well as pH would have influence on the disintegration time.  As written, claim 1 is broadly directed to an oral preparation.  Therefore, all of the particular options identified by Tsue are predictable solutions to the problem of oral preparation of obeticholic acid, and the person of 
Applicant further argues (3rd paragraph on page 2/3 of the remarks) that the skilled artisan could have in no way arrived at the instant invention with a reasonable expectation of the dissolution profile displayed by the instant invention. 
In response, it is believed that in the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case. 
Thus, the invention, as a whole, is prima facie obvious over the cited prior art.

Relevant Art
Otilia M. Y. Koo et al (AAPS PharmSciTech.; vol. 12(2); pp. 746–754, 2011 Jun) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Title: Investigation into Stability of Poly(Vinyl Alcohol)-Based Opadry® II Films.
Koo teaches that Poly(vinyl alcohol) (PVA)-based formulations are used for pharmaceutical tablet coating with numerous advantages. Our objective is to study the stability of PVA-based coating films in the presence of acidic additives, alkaline additives, and various common impurities typically found in tablet formulations (abstract).

CONCLUSION

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617